Citation Nr: 0802663	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for purposes of accrued benefits.

2.  Entitlement to service connection for a depressive 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, for purposes of accrued benefits.

3.  Entitlement to service connection for a right knee 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, for purposes of accrued benefits.

4.  Entitlement to service connection for a left knee 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, for purposes of accrued benefits.

5.  Entitlement to service connection for muscle pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, for purposes of accrued benefits.

6.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, for purposes of accrued benefits.

7.  Entitlement to service connection for chronic fatigue, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, for purposes of accrued benefits.

8.  Entitlement to service connection for a stomach disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, for purposes of accrued benefits.

9.  Entitlement to service connection for folliculitis, 
parapsoriasis, and foot eczema, claimed as skin rashes, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from September 1984 to 
February 1988 and from October 1990 to May 1991, to include 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He died in mid-2001.  The appellant is 
the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, in pertinent part, denied the above claims.

This matter was previously before the Board in June 2005, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1. Claims of service connection for PTSD; a depressive 
disorder; a right knee disorder; a left knee disorder; muscle 
pain; headaches; chronic fatigue; stomach disorder; and for 
folliculitis, parapsoriasis, and foot eczema, claimed as skin 
rashes, were pending at the time of the veteran's death in 
2001.

2.  The appellant is the veteran's surviving spouse who filed 
a claim for accrued benefits within one year of the date of 
his death.

3.  The veteran had been diagnosed with PTSD; the evidence of 
record corroborates the occurrence of an in-service stressor; 
and the medical evidence shows that the veteran's diagnosed 
PTSD related to the verified in-service stressor.

4.  Depressive disorder is not shown by the evidence of 
record at the time of the veteran's death to be related to 
service.

5.  A right knee disorder is not shown by the evidence of 
record at the time of the veteran's death to be related to 
service.

6.  A left knee disorder is not shown by the evidence of 
record at the time of the veteran's death to be related to 
service.

7.  Muscle pain is not shown by the evidence of record at the 
time of the veteran's death to be related to service.

8.  Headaches are not shown by the evidence of record at the 
time of the veteran's death to be related to service.

9.  Chronic fatigue is not shown by the evidence of record at 
the time of the veteran's death to be related to service.

10.  A stomach disorder is not shown by the evidence of 
record at the time of the veteran's death to be related to 
service.

11.  Folliculitis, parapsoriasis, and foot eczema are not 
shown by the evidence of record at the time of the veteran's 
death to be related to service.


CONCLUSIONS OF LAW

1. Service connection for PTSD, for accrued benefits 
purposes, is warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.1000 
(2007).

2. Service connection a depressive disorder, right and left 
knee disorders, muscle pain, headaches, chronic fatigue, a 
stomach disorder, and folliculitis, parapsoriasis, and foot 
eczema, for accrued benefits purposes, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.317, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2001 and June 2005, the 
appellant was notified of the evidence not of record that was 
necessary to substantiate her claim.  She was told what 
information that she needed to provide, and what information 
and evidence that VA would attempt to obtain.  She was also, 
in essence, told to submit all relevant evidence she had in 
her possession.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by a 
Supplemental Statement of the Case sent by letter dated in 
July 2006.  Adequate notice has been provided to the 
appellant prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Accrued Benefits Claims

The appellant seeks entitlement to accrued benefits for 
service connection for PTSD; a depressive disorder; a right 
knee disorder; a left knee disorder; muscle pain; headaches; 
chronic fatigue; stomach disorder; and folliculitis, 
parapsoriasis, and foot eczema, claimed as skin rashes.  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits. "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003.  As the veteran in 
this case died in 2001, the recent amendments are not 
applicable to the appellant's claim.  In Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."

In this case, the evidence of record shows that the veteran 
had claims of service connection for PTSD; a depressive 
disorder; a right and left knee disorders; muscle pain; 
headaches; chronic fatigue; stomach disorder; and 
folliculitis, parapsoriasis and foot eczema, claimed as skin 
rashes pending at the time of his death. 

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The veteran's Armed Forces Of The United States Reports Of 
Transfer Or Discharge (DD Forms 214) show that the veteran 
had two periods of active service from September 1984 to 
February 1988 and from October 1990 to May 1991.  His 
military occupational specialty was listed as motor transport 
operator.  He had service in the Southwest Asia theater of 
operations from November 28, 1990 to April 17, 1991.

A review of the veteran's service medical records reveals a 
Southwest Asia Demobilization Redeployment Medical Evaluation 
report dated in April 1991, wherein the veteran indicated 
having had recurring thoughts about his experiences during 
Desert Storm.

A separation report of medical examination dated in April 
1991 shows that clinical psychiatric evaluation was normal 
with no personality deviation noted.  However, the associated 
report of medical history shows that the veteran indicated 
that he had frequent trouble sleeping and depression or 
excessive worry.

Subsequent to service, VA outpatient treatment records dated 
from April 1994 to April 1998 show that the veteran was 
treated for symptoms associated with PTSD.

Private outpatient treatment records from South Florida 
Psychiatric Care dated from May 1994 to October 1996 show 
intermittent treatment for a psychiatric disorder.  The 
veteran described symptoms associated with PTSD, to include 
nightmares of being shot at while in the Persian Gulf War.

A VA psychiatric outpatient evaluation report dated in August 
1994 shows that the veteran reported insomnia, depression, 
and anxiety.  He described that while in the Persian Gulf 
War, he had been transferred to a regular army unit during 
the ground war.  He indicated that his new unit was not 
receptive to his being there.  He described hurting, crying, 
praying, and feeling alone.  He also reported seeing death, 
and that a friend's leg had been blown off, but that his 
superiors had covered up the circumstances.  The diagnosis 
was rule out PTSD and alcohol abuse.

A private outpatient treatment record from Irene Greene & 
Associates dated in November 1996, show that the veteran had 
been receiving treatment for PTSD from his service in the 
Persian Gulf War.

A VA examination report dated in February 1997, shows that 
the veteran described that while in Iraq, he had witnessed at 
least six dead Iraqi soldiers.  He added that he had also 
witnessed many explosions, and was involved with a company 
that was detaining captured Iraqi soldiers.  He indicated 
that one night he witnessed the death of Iraqi soldiers, 
became very disturbed, and asked to see a chaplain.  He 
stated that he experienced sleep disturbance and difficulty 
concentrating.  The diagnosis was PTSD.  The examiner 
indicated that since service in the Gulf War, the veteran had 
been plagued by intrusive thoughts, disturbed sleep, 
hypervigilance, irritability, blunted affect, nightmares, and 
avoidance of all reminders of the war, that could best be 
accounted for by a diagnosis of PTSD.

Private hospital treatment records from Phoebe Putney 
Memorial Hospital dated from June 1998 to July 1998 show that 
the veteran attempted suicide by overdose.  The diagnosis was 
PTSD.

In a letter to the RO received in May 1998, the veteran 
indicated that during service, he had been attached to the 
743rd Combat Support Maintenance Company, and that he was a 
motor transport operator.  He was also assigned to the 133rd 
Ordnance Company in February 1991, which was to convoy into 
Iraq for a two-day mission.  He became fearful while on this 
mission upon hearing huge booming sounds, seeing fiery 
explosions, and seeing dead bodies lying on the sides of the 
road.  He added that upon returning to his unit, he was told 
that his childhood friend had lost his leg due to a land mine 
explosion while he had been away.  The friend's name was 
Sergeant P. B. Anderson.  He indicated that subsequent to 
service, he would experience constant nightmares in which he 
was being shot by soldiers, causing him to be afraid to 
sleep.  He would also think of the dead soldiers.  He 
expressed a desire to kill himself, and that he had lost a 
job because he was considered a risk of hurting others.

In a letter to the RO received in July 1998, the veteran 
again expressed a desire to kill himself.

A private psychological report from M. L. Popp, M.S. and N. 
Carden, Ph.D., dated in August 1998 shows that the veteran 
reported combat experience in the Persian Gulf War.  The 
veteran had indicated that he was unemployed because of 
nightmares from the Persian Gulf, depression, homicidal and 
suicidal ideations.  The diagnosis, in part, was chronic 
PTSD.  The examiners added that the veteran had been having 
symptoms associated with PTSD since serving in the Persian 
Gulf War.

The U.S. Armed Services Center For Research of Unit Records 
(USASCRUR) was contacted by the RO in an effort to verify the 
claimed stressors.  A response dated in April 1999 indicates 
that the veteran was assigned to the 743rd Combat Support 
Company which deployed to Southwest Asia on November 29, 
1990.  The unit's mission included recovering equipment and 
vehicles in Saudi Arabia and Iraq.  The company was 
redeployed to Fort Stewart, Georgia, on April 19, 1991.  An 
accompanying casualty report indicates that a PBA was 
evacuated to Germany in March 1991, due to non-battle-related 
injury sustained on March 1, 1991.  However, the report did 
not provide the circumstances surrounding PBA's injury.  

An accompanying Information Paper dated in March 1992, shows 
that the 743rd  Combat Support Company was called for federal 
service on October 11, 1990 and deployed to Southwest Asia on 
November 29, 1990.  The unit recovered equipment and vehicles 
in both Saudi Arabia and Iraq.  The company was redeployed 
from Southwest Asia to Fort Stewart, Georgia, where it was 
released from active duty on April 26, 1991.  No information 
was furnished regarding the 133rd Ordinance Company.  The 
USASCRUR was unable to verify the veteran's claimed stressors 
associated with seeing dead soldiers and hearing explosions.

A VA psychiatry progress report dated in May 1999 shows that 
the veteran continued to exhibit symptoms associated with 
PTSD.

A VA psychiatry progress report dated in November 1999 shows 
that the veteran continued to exhibit symptoms associated 
with PTSD.  He added that he had been upset because he saw 
many dead bodies in Iraq, and that VA did not believe him.

A lay statement, dated in August 2000, from JAW, Unit Clerk 
for the 743rd Maintenance Company during the unit's tour in 
Saudi Arabia from November 27, 1990 to April 17, 1991, shows 
that the veteran was said to have been a member of the unit 
during this time.  It was also indicated that the veteran had 
become attached to the 133rd Ordnance Company on or about 
February 23, 1991.  He had been used as a truck driver to 
move the company's equipment into Iraq during the ground war. 
He did not return to the 743rd until about March 17, 1991.

The Board finds that service connection for PTSD, for accrued 
purposes, is warranted.  The veteran was diagnosed as having 
PTSD upon VA examination in February 1997.  Thus, the first 
element of a successful PTSD claim has been satisfied.

The veteran does not contend, nor does the evidence show, 
that he was involved in combat with the enemy.  As such, his 
statements as to his in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  However, as early as August 
1994, the veteran had reported that a friend's leg had been 
blown off, but that his superiors had covered up the 
circumstances.  In his May 1998 letter to the RO, the veteran 
specified that his friend's name was Sergeant  PBA.  The 
April 1999 response from the USASCRUR confirmed that a PBA 
was evacuated from the veteran's unit to Germany in March 
1991, due to a non-battle-related injury sustained on March 
1, 1991.  The Board recognizes that the information provided 
by the USASCRUR did not specifically set forth that PBA's leg 
had been blown off, but it did confirm the incident which was 
consistent with the time frame and events as described by the 
veteran, and serves to corroborate one of his asserted 
stressors.

The final element of a PTSD claim to be considered is whether 
the medical evidence contains an etiological opinion linking 
the veteran's currently diagnosed PTSD to the established 
inservice stressor.  Here, while none of the multiple private 
and VA examination reports specifically attribute the 
veteran's PTSD to any one particular stressor, many of the 
opinions as set forth above include a history of the stated 
stressful event, and do conclude that the veteran's symptoms 
are best accounted for by a diagnosis of PTSD from his 
service during the Persian Gulf War.  These conclusions were 
persuasive in that they were based upon a thorough 
examination of the veteran, and they serve to associate the 
current PTSD with the veteran's period of active service.  
The competent medical evidence is sufficiently consistent 
with the historical evidence of record so as to provide an 
adequate basis for a grant of service connection for accrued 
purposes.

Having carefully considered the claim in light of the record 
and the applicable law, the Board will grant the benefit 
sought under the "benefit-of-the-doubt" rule, which provides 
that where there exists "an approximate  balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the  matter," the claimant 
is to prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

Depressive Disorder

Because the medical evidence shows that veteran has major 
depressive disorder, a diagnosed disability, and since major 
depressive disorder is not an illness which the Secretary has 
determined warrants presumptive service connection, service 
connection for major depressive disorder under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, 
the Board must consider whether service connection may be 
granted on another basis.

The service medical records reveal no diagnosis of depressive 
disorder during the veteran's periods of active service.  The 
April 1991 separation report of medical examination shows 
that clinical psychiatric evaluation was normal with no 
personality deviation noted.  The associated report of 
medical history, also dated in April 1991, shows that the 
veteran indicated that he had frequent trouble sleeping and 
depression or excessive worry.

Subsequent to service, a VA psychiatric outpatient evaluation 
report dated in August 1994 shows that veteran reported 
sleeplessness, depression, and anxiety.  The diagnosis was 
rule out PTSD and alcohol abuse.

Private outpatient treatment records from Irene Greene & 
Associates dated from November 1994 to November 1996, show 
that the veteran had been receiving intermittent treatment 
for a psychiatric disorder which was believed to be 
associated with PTSD and alcohol abuse.

Private outpatient treatment records from the Florida Medical 
Group dated in December 1996 show treatment for symptoms 
associated with major depression and PTSD.

VA outpatient treatment records dated from July 1998 to June 
2000 show that the veteran was treated intermittently for 
symptoms associated with major depressive disorder, PTSD, and 
alcohol abuse by history.

Private outpatient treatment records dated from S. S. Yost, 
M.D., dated from August 1999 to October 2000, show that the 
veteran was treated for symptoms associated with major 
depressive disorder, PTSD, and alcohol abuse by history.

In light of the evidence of record, the Board finds that the 
competent evidence of record has shown that the veteran was 
not treated with symptoms associated with a psychiatric 
disorder during his periods of active service.  The April 
1991 separation examination report is entirely negative for 
any symptoms associated with a psychiatric disorder and 
weighs heavily against the claim.  A separation physical 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

The first post-service evidence of the development of a 
psychiatric disorder was not until the December 1996 Florida 
Medical Group showed treatment for symptoms associated with 
major depression.  Further, there is no indication that the 
veteran had a diagnosis of a psychosis which had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection for a psychosis on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).

The Board has considered the assertions of the appellant in 
support of her claim that the veteran had a depressive 
disorder as a result of service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran was competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, neither he nor the 
appellant is competent to offer opinions on medical diagnosis 
or causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As noted above, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  In 
this case, the veteran has had intermittent diagnoses which 
included a depressive disorder, but neither he nor the 
appellant are competent to establish that this disorder was 
incurred in service, and the preponderance of the probative 
evidence of record does not relate any depressive disorder to 
service.  Accordingly, the appellant's claim of entitlement 
to service connection for a depressive disorder, for accrued 
purposes, is denied.  

Right knee disorder

The appellant seeks service connection for a right knee 
disorder, for accrued purposes.  She specifically asserts 
that the residuals of a pre-existing right knee disorder were 
aggravated during his periods of active service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above, to establish service connection for a claimed 
disability, the evidence must demonstrate that a disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the appellant here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  Of particular relevance in this matter, 
the regulation provides that a "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306 (2007); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The service medical records reflects that his October 1983 
report of medical examination conducted at the time of his 
enlistment into service shows that the veteran had a history 
of a trick right knee.  An orthopedic consultation report, 
also dated in October 1983, revealed that the veteran 
reported a six month history of a painful right knee, though, 
there was no apparent history of an injury.  Physical 
examination had revealed painful range of motion, but the 
impression was no orthopedic problem.  This clinical 
evidence, specifically generated with a view towards 
ascertaining the veteran's medical suitability for training, 
and therefore akin to that which is generally accorded a high 
degree of probative value in the law, indicated that he had a 
history of a problem with the right knee.  See Rucker, 10 
Vet. App. at 73.

A service medical record dated in January 1985 shows that the 
veteran reported a one week history of right knee pain.  The 
assessment was patellitis.

The April 1991 separation report of medical examination shows 
that upon clinical  evaluation, his lower extremities were 
normal.  The associated report of medical history, also dated 
in April 1991, shows that the veteran indicated that he had 
experienced "trick" or locked knee.  The examiner noted 
that the veteran's knees would swell on and off for 
approximately two months.  It was also indicated by the 
examiner that the veteran had experienced a joint deformity 
in an 1982 motorcycle accident.

Subsequent to service, a VA Persian Gulf Registry examination 
report dated in September 1994 shows that the veteran was 
noted to have knee pain of questionable etiology.  It was 
noted he had knee pain while riding on an airplane and 
driving.  No objective findings were shown.

A VA examination report dated in February 1997 shows that the 
veteran reported having pain in both knees while on active 
duty in Saudi Arabia, and that after discharge, he was seen 
by a private physician but that no diagnosis was given. 
Examination was apparently not done because the veteran was 
argumentative and refused to give recall on history.

VA outpatient treatment records dated from June 1994 to 
October 1999 show intermittent reports of bilateral knee 
pain, with questionable etiology.  Findings on evaluation 
were negative.

In light of the foregoing, the Board finds that the evidence 
establishes that although the veteran entered service with a 
notation of a history of right knee pain, orthopedic 
evaluation in October 1983 established that such findings 
were indicative of a medical history, and the veteran did not 
have a right knee disability at the time he entered active 
military service.  38 C.F.R. § 3.304(b) (2007) (A history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.).  The claimant is presumed to have entered 
service in sound condition.  38 U.S.C.A. § 1111, 1132; Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).

Having found that the veteran was in sound physical condition 
at the time he entered service, the Board's inquiry must then 
ascertain whether the veteran incurred such a disorder as a 
result of any incident of such military service.  The 
preponderance of the competent medical evidence does not 
support such a finding.

The veteran's service medical records are negative for a 
diagnosis of any injury to his right knee during his period 
of active service, and the veteran himself had indicated that 
he had not sustained trauma or an injury to his right knee 
during his period of active service.

Although there is evidence of reported right knee pain early 
in the veteran's first period of active service, and it was 
indicated at separation that the veteran reported knee 
swelling, his April 1991 separation examination showed that 
upon clinical evaluation, his lower extremities were normal.  

Subsequent to service, while there has been occasional 
reported knee pain of record since 1994, there has never been 
a diagnosis of a right knee disability, nor that any right 
knee disability was etiologically related to service.

The absence of evidence of a diagnosis of a right knee 
disability in service, and of a diagnosis of a right knee 
disability following service constitutes negative evidence 
tending to disprove the assertion that the veteran was 
disabled from any disease or injury during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).

The Board concludes that the weight of the "negative" 
evidence, principally the veteran's own statements, the 
competent medical evidence of record demonstrating that did 
not have a diagnosed right knee disability in service, and 
that there is no evidence of a diagnosed right knee 
disability following service, exceeds that of the "positive" 
evidence of record, which basically amounts to the veteran's 
contentions and intermittent reports of right knee pain.  
Moreover, there has been no evidence of record by a competent 
medical professional to suggest that the veteran had a 
current right knee disability which was etiologically related 
to his period of active service.

To the extent the medical evidence of record contains 
complaints and treatment for right knee pain, the Board notes 
that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

There is also no indication that the veteran had a diagnosis 
of arthritis of the right knee which had become manifested to 
a compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection for arthritis of the right knee, for accrued 
purposes, on a presumptive basis is not warranted.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).

Further, because the veteran's right knee problems pre-dated 
his Persian Gulf War service, and since VA has concluded that 
it would exceed the Secretary's statutory authority to 
compensate for aggravation of disabilities resulting from 
pre-existing undiagnosed illnesses, service connection may 
not be granted as due to undiagnosed illness under 38 C.F.R. 
§ 3.317.  See 60 Fed. Reg. 6660.  

Thus, the Board concludes that the evidence does not support 
a finding of any connection between the veteran's reported 
right knee disorder and his service.  Accordingly, the 
appellant's claim of entitlement to service connection for a 
right knee disorder, for accrued purposes, is denied.  

Left knee disorder

The appellant seeks service connection for a left knee 
disorder, for accrued purposes.  She specifically asserts 
that the veteran developed a left knee disorder that was 
incurred as a result of his period of active service, to 
include as secondary to an undiagnosed illness pursuant to 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

A review of the veteran's service medical records reveals 
that his October 1983 report of medical examination conducted 
at the time of his enlistment into service shows that, except 
for a trick right knee, his lower extremities were normal.  

A chronological record of medical care dated in May 1990 
shows that in being evaluated for reported low back pain, the 
veteran described left knee weakness.  The assessment was 
left paravertebral lumbar strain.

The April 1991 separation report of medical examination shows 
that upon clinical  evaluation, his lower extremities were 
normal.  In the associated report of medical history, the 
examiner noted that the veteran's knees would swell on and 
off for approximately two months.  

Subsequent to service, VA outpatient treatment records dated 
from April 1994 to October 1999 show the veteran was seen in 
October 1994 for pain in the left knee when walking.  X-rays 
of the knees were normal.  The examiner indicated that there 
were no objective findings.  

A VA Persian Gulf Registry examination report dated in 
September 1994 shows that the veteran was noted to have knee 
pain of questionable etiology.  He described  knee pain while 
riding on an airplane and driving.  No objective findings 
were shown.

The February 1997 VA examination report shows that the 
veteran reported knee pain in Saudi Arabia.  He described 
that after discharge, he had been seen by a private physician 
but that no diagnosis was given.  Examination was apparently 
not done because the veteran was argumentative and refused to 
give recall on history.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  While the veteran had reported left 
knee pain during service in May 1990, it was shown to be 
related to a diagnosis of paravertebral lumbar strain.  At 
separation from service in April 1991, while the veteran 
reported a two month history of knee swelling, clinical 
evaluation of the lower extremities was normal.

Additionally, while the veteran has reported intermittent 
left knee pain in September 1994, October 1994 and February 
1997, the asserted condition cannot be considered to be 
chronic as there is no evidence that the veteran has 
exhibited symptoms that have existed six months or more, with 
intermittent episodes of improvement and worsening over a 
six-month period.

Further, although the veteran's reported left knee pain could 
have been examined and diagnosed pursuant to the February 
1997 VA examination, the report shows he became argumentative 
and an examination was not conducted.  The duty to assist "is 
not always a one-way street" and, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In addition, although the veteran has complained of having 
left knee pain, the evidence does not reflect symptoms that 
are manifest to a compensable degree since he was last in the 
Southwest Asia theater of operations.  Under Diagnostic Code 
5025, musculoskeletal joint pain is rated 10 percent 
disabling when it requires continuous medication for control.  
Despite the veteran's intermittent complaints, there is no 
evidence indicating that his left knee pain had required 
continuous medication for control at any time.  Thus, 
presumptive service connection, for accrued purposes, is not 
warranted. 

With respect to service connection for left knee pain on a 
direct basis, the Board observes that, the veteran was not 
diagnosed with a left knee disorder during service, did not 
report left knee pain until 1994 following service, and was 
never diagnosed with a left knee disorder.  Moreover, none of 
the medical evidence even suggests a nexus to service.  
Finally, as noted above, pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-
Benitez, 13 Vet. App. at 282.

The Board does not question the sincerity of the appellant's 
conviction that the veteran had a left knee disorder due to 
his Gulf War service.  As a lay persons, however, they are 
not competent to establish a medical diagnosis or show a 
medical etiology merely by their own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2007).  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the appellant's claim of entitlement to service 
connection for a left knee disorder, for accrued purposes, is 
denied.  

Muscle pain

The appellant seeks service connection for a muscle pain, for 
accrued purposes.  She specifically asserts that the veteran 
developed muscle pain that was incurred as a result of his 
period of active service, to include as secondary to an 
undiagnosed illness pursuant to service in the Southwest Asia 
theater of operations during the Persian Gulf War.

A review of the veteran's service medical records reveals 
that his October 1983 report of medical examination conducted 
at the time of his enlistment into service shows that his 
musculoskeletal system was normal.  

The April 1991 separation report of medical examination shows 
that upon clinical  evaluation, his musculoskeletal system 
was normal.

Subsequent to service, VA outpatient treatment records dated 
from April 1994 to April 1997 shows that the veteran reported 
muscle twitching.  There were no objective findings shown.

During his February 1997 VA examination, the veteran reported 
a history of chronic muscle joint pain.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The service medical records are 
completely negative of symptoms associated with muscle pain.  
Subsequent to service, while the veteran has reported muscle 
twitching and chronic muscle joint pain in February 1997, the 
asserted condition cannot be considered to be chronic as 
there is no evidence that the veteran has exhibited symptoms 
that have existed six months or more, with intermittent 
episodes of improvement and worsening over a six-month 
period.

Additionally, while the veteran's reported muscle joint pain 
could have been examined and diagnosed pursuant to the 
February 1997 VA examination, the report shows he became 
argumentative and an examination was not conducted.  The duty 
to assist is not always a one-way street, and the veteran 
should have assisted in providing information that was 
essential in obtaining the putative evidence. See Wood, 1 
Vet. App. at 193.

In addition, although the veteran has complained of having 
muscle pain, the evidence does not reflect symptoms that are 
manifest to a compensable degree since he was last in the 
Southwest Asia theater of operations.  As noted above, under 
Diagnostic Code 5025, musculoskeletal joint pain is rated 10 
percent disabling when it requires continuous medication for 
control.  Despite the veteran's intermittent complaints, 
there is no evidence indicating that his muscle joint pain 
had required continuous medication for control at any time.  
Thus, presumptive service connection, for accrued purposes, 
is not warranted. 

With respect to service connection for muscle pain on a 
direct basis, the Board observes that there is no evidence of 
muscle joint pain during the veteran's periods of active 
service, and he did not report any until at least 1994.  
Moreover, there is no related diagnosis and there is no 
medical evidence suggesting a nexus to service.  Finally, as 
noted above, pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. at 
282.

The Board does not question the sincerity of the appellant's 
conviction that the veteran had a muscle joint disorder due 
to his Gulf War service.  As a lay persons, however, they are 
not competent to establish a medical diagnosis or show a 
medical etiology merely by their own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2007).  Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. 
at 495.  Accordingly, the appellant's claim of entitlement to 
service connection for muscle pain, for accrued purposes, is 
denied.  

Headaches

The service medical records reveal that both his October 1983 
report of medical examination conducted at the time of his 
enlistment into service and his April 1991 separation report 
of medical examination show that his head, face, scalp, and 
neck were normal.  There were no reports of or treatment for 
headaches during his periods of active service.

During the February 1997 VA examination, the veteran reported 
experiencing headaches.  No other history was obtainable as 
the veteran became argumentative, 
and no diagnosis was provided.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The service medical records are 
completely negative of symptoms associated with headaches.  
Subsequent to service, while the veteran has reported 
headaches in February 1997, the asserted condition cannot be 
considered to be chronic as there is no evidence that he had 
exhibited symptoms which had existed six months or more, with 
intermittent episodes of improvement and worsening over a 
six-month period.

Additionally, while the veteran's reported headaches could 
have been examined and diagnosed pursuant to the February 
1997 VA examination, the report shows he became argumentative 
and an examination was not conducted.  It was noted that the 
veteran had reported left temporal and parietal headaches in 
1991, but that he had not sought medical attention for this.  
The duty to assist is not always a one-way street, and the 
veteran should have assisted in providing information that 
was essential in obtaining the putative evidence.  See Wood, 
1 Vet. App. at 193.

In addition, although the veteran has complained of having 
headaches, the evidence does not reflect symptoms that are 
manifest to a compensable degree since he was last in the 
Southwest Asia theater of operations.  As noted above, under 
Diagnostic Code 8100, migraine headaches are rated 10 percent 
disabling when they are manifested by characteristic 
prostrating attacks averaging one in two months over the 
preceding several months.  Despite the veteran's complaint, 
there is no evidence indicating that his reported headaches 
were prostrating and averaged one in two months over the 
preceding several months.  Thus, presumptive service 
connection, for accrued purposes, is not warranted. 

With respect to service connection for headaches on a direct 
basis, the Board observes that there is no evidence of 
headaches during the veteran's periods of active service, and 
he did not report any until 1997.  Moreover, there is no 
related diagnosis and there is no medical evidence suggesting 
a nexus to service.

The Board does not question the sincerity of the appellant's 
conviction that the veteran had headaches due to his Gulf War 
service.  As a lay persons, however, they are not competent 
to establish a medical diagnosis or show a medical etiology 
merely by their own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2007).  Cromley, 
7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.  
Accordingly, the appellant's claim of entitlement to service 
connection for headaches, for accrued purposes, is denied.  

Chronic fatigue

The veteran's service medical records are negative of any 
reports of or symptoms associated with chronic fatigue.  
Subsequent to service, the February 1997 examination report 
shows that the veteran reported a history of chronic fatigue.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The service medical records are 
completely negative of symptoms associated with chronic 
fatigue.  Subsequent to service, while the veteran has 
reported a history of chronic fatigue in February 1997, the 
asserted condition cannot be considered to be chronic as 
there is no evidence that he had exhibited symptoms which had 
existed six months or more, with intermittent episodes of 
improvement and worsening over a six-month period.

Additionally, while the veteran's reported chronic fatigue 
could have been examined and diagnosed pursuant to the 
February 1997 VA examination, the report shows he became 
argumentative and an examination was not conducted.  The duty 
to assist is not always a one-way street, and the veteran 
should have assisted in providing information that was 
essential in obtaining the putative evidence.  See Wood, 1 
Vet. App. at 193.

In addition, although the veteran has reported a history of 
chronic fatigue, the evidence does not reflect fatigue 
symptoms that are manifest to a compensable degree since he 
was last in the Southwest Asia theater of operations.  Under 
Diagnostic Code 6354, chronic fatigue syndrome is rated 10 
percent disabling when there are debilitating fatigue and 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) that wax and wane, but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or symptoms controlled by 
medication.  Despite his lone report of chronic fatigue, 
there is no evidence indicating that the veteran had fatigue 
that had incapacitated him for any period, or that he was 
taking medication specifically for fatigue.  Thus, 
presumptive service connection, for accrued purposes, is not 
warranted. 

With respect to service connection for chronic fatigue on a 
direct basis, the Board observes that there is no evidence of 
chronic fatigue during the veteran's periods of active 
service, and he did not report any until 1997.  Moreover, 
there is no related diagnosis and there is no medical 
evidence suggesting a nexus to service.

The Board does not question the sincerity of the appellant's 
conviction that the veteran had chronic fatigue due to his 
Gulf War service.  As a lay persons, however, they are not 
competent to establish a medical diagnosis or show a medical 
etiology merely by their own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2007).  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.  
Accordingly, the appellant's claim of entitlement to service 
connection for chronic fatigue, for accrued purposes, is 
denied.  

Stomach disorder

The service medical records show that his October 1983 report 
of medical examination conducted at the time of his 
enlistment into service shows that his abdomen and viscera 
were normal.  A service medical record dated in April 1985 
shows that the veteran, in pertinent part, reported diarrhea.  
The diagnosis was flu-like symptoms.  An undated service 
medical record shows that the veteran reported vomiting, 
dizziness and diarrhea after taking laxatives for 
constipation.

The April 1991 separation report of medical examination shows 
that upon clinical  evaluation, his abdomen and viscera were 
normal.  In the associated report of medical history, also 
dated in April 1991, the veteran indicated that he had never 
had stomach, liver, or intestinal trouble, or frequent 
indigestion.  

VA outpatient treatment records dated from April 1994 to 
April 1997 show no objective findings or specific information 
regarding the claimed stomach disorder.  The Persian Gulf 
Registry examination report noted the veteran had described 
experiencing diarrhea and vomiting and secondary syncopal 
episodes.  No objective findings were noted.

During the February 1997 VA examination, the veteran provided 
a history of a gastric disorder.  He stated that in 1991 he 
had reported diarrhea and regurgitation.  He was seen at the 
base hospital and treated medically.  The diagnosis was 
deferred because examination was not conducted as the veteran 
became argumentative.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The service medical records are 
completely negative of symptoms associated with a stomach 
disorder.  The only possibly relevant reported symptoms were 
attributed to the flu and to taking laxatives for 
constipation.  Subsequent to service, while the veteran 
reported a gastric disorder in February 1997, the asserted 
condition cannot be considered to be chronic as there is no 
evidence that he had exhibited symptoms which had existed six 
months or more, with intermittent episodes of improvement and 
worsening over a six-month period.

Additionally, while the veteran's reported gastric disorder 
could have been examined and diagnosed pursuant to the 
February 1997 VA examination, the report shows he became 
argumentative and an examination was not conducted.  The duty 
to assist is not always a one-way street, and the veteran 
should have assisted in providing information that was 
essential in obtaining the putative evidence.  See Wood, 1 
Vet. App. at 193.

Moreover, although the veteran has complained of having a 
stomach disorder, the evidence does not reflect symptoms that 
are manifest to a compensable degree since he was last in the 
Southwest Asia theater of operations.  Under Diagnostic Code 
7319, irritable colon syndrome is rated 10 percent disabling 
when it is moderate, manifested by frequent episodes of bowel 
disturbance with abdominal distress.  Despite the veteran's 
complaint, there is no evidence indicating that his reported 
stomach disorder was moderate in nature.  Thus, presumptive 
service connection, for accrued purposes, is not warranted. 

As to service connection for a stomach disorder on a direct 
basis, the Board notes that there is no evidence of such 
during the veteran's periods of active service, and he did 
not report any until 1994.  Moreover, there is no related 
diagnosis and there is no medical evidence suggesting a nexus 
to service.

The Board does not question the sincerity of the appellant's 
conviction that the veteran had a stomach disorder due to his 
Gulf War service.  As a lay persons, however, they are not 
competent to establish a medical diagnosis or show a medical 
etiology merely by their own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2007).  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.  
Accordingly, the appellant's claim of entitlement to service 
connection for a stomach disorder, for accrued purposes, is 
denied.  

Folliculitis, parapsoriasis, and foot eczema, claimed as skin 
rashes

Initially, the Board notes that the appellant has been 
granted entitlement to service connection for T-cell lymphoma 
(mycosis fungoidis), for purposes of accrued benefits.

A review of the veteran's service medical records reveals 
that his October 1983 report of medical examination conducted 
at the time of his enlistment into service shows that his 
skin and lymphatics were normal.  Intermittent service 
medical records show that the veteran was treated 
occasionally for pseudofolliculitis barbae.

The April 1991 separation report of medical examination shows 
that upon clinical  evaluation, his skin and lymphatics were 
normal.  In the associated report of medical history, also 
dated in April 1991, the veteran indicated that he had never 
had any skin diseases.

Private outpatient treatment records from the Dermatology 
Consultants of South Florida, dated from January 1994 to 
October 1996, show the veteran was seen for treatment of 
folliculitis in the groin, underarms and feet.  Folliculitis, 
parapsoriasis and foot eczema were diagnosed.

VA outpatient treatment records dated from April 1994 to 
April 1997 show that the veteran was seen in February 1997 
for rashes under the arms, in the groin, and on his feet.  
The assessment was rashes since 1992.

During the February 1997 VA examination, the veteran stated 
that he had a rash on both axillae.  He described that he had 
been seen and treated medically at a camp in Florida in June 
1992.  He continued to experience constant rashes on both 
feet, ankles, groin, and chest, resulting in severe daily 
discomfort.  Examination was apparently not done because the 
veteran became argumentative.

A VA outpatient treatment record dated in April 1998 shows 
that the veteran reported cracking and peeling of the feet 
and various parts of his body since 1992. He related these 
conditions to his service during Desert Storm.  Physical 
examination revealed areas of roughness and thickening at the 
axillary areas, the inguinal areas, and the lower abdomen 
including the perianal areas and the inner gluteal areas.  
There was also some involvement of the elbows and the feet.  
The diagnosis was eczematoid dermatitis.

A VA pathology report dated in June 1998, shows that a biopsy 
of the skin from the  right chest revealed atypical 
lymphocytic infiltrate, consistent with T-cell lymphoma.  A 
VA medical record dated in August 1998 shows that the veteran 
was diagnosed with a form of cancer, mycosis fungoidis, for 
which he was treated locally with chemotherapy.  VA hospital 
treatment records dated in October 1999 show a diagnosis of 
cutaneous T-cell lymphoma, advanced stage.  Review of systems 
was unremarkable except for severe axillary pain and swelling 
plus secretions from left axilla.  VA outpatient treatment 
records dated in November 1999 show that the veteran was 
assessed with dermatitis, T-cell lymphoma with infection 
around central port.  There was no treatment for 
folliculitis, parapsoriasis, or foot eczema shown.  VA 
hospital treatment records dated in April 2000, show that the 
veteran presented to the hematology clinic because of 
worsening infection and adenopathy in his right axilla.  His 
lymphoma progressed to lymphadenopathy stage and he received 
six cycles of chemotherapy. 

A VA outpatient treatment record dated in May 2000 shows that 
the veteran had lymphoma at axilla, 20 times 20 centimeters, 
raised 10 centimeters above the  surrounding skin.  The 
surface was peduncaled and open in several places.  The 
assessment was wound without potential to heal.  VA hospital 
treatment records dated in June 2000 show that the veteran 
was admitted for chemotherapy for cutaneous T-cell lymphoma.  
A letter from the veteran dated in September 2000 shows that 
he reported being diagnosed with cutaneous T-cell lymphoma, 
had been undergoing chemotherapy, radiation therapy, and 
injections.  He reportedly had developed large ulcers 
throughout his body, and his condition was getting worse.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Because the medical evidence 
uniformly shows that veteran's skin disorders had been 
diagnosed as either T-cell lymphoma (mycosis fungoidis) for 
which the veteran has already been service connected; and as 
folliculitis, parapsoriasis, foot eczema, and eczematoid 
dermatitis; all diagnosed disabilities, and as noted above, 
the provisions of 38 C.F.R. § 3.317 do not apply to diagnosed 
disorders.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, the Board must consider whether service 
connection may be granted on a direct basis.

The service medical records are completely negative of 
symptoms associated with a skin disorder, other than for 
pseudofolliculitis barbae.  Subsequent to service, the 
veteran was found to have folliculitis, parapsoriasis and 
foot eczema beginning in January 1994.  However, there is no 
medical evidence suggesting a nexus to service.  While the 
veteran reported a skin disorder during his February 1997 VA 
examination, the report shows he became argumentative and an 
examination was not conducted.  The duty to assist is not 
always a one-way street, and the veteran should have assisted 
in providing information that was essential in obtaining the 
putative evidence.  See Wood, 1 Vet. App. at 193.

The Board observes that there is no evidence of the asserted 
skin disorders during the veteran's periods of service and he 
did not report any until 1994.  The Board does not question 
the sincerity of the appellant's conviction that the veteran 
had folliculitis, parapsoriasis, foot eczema, and dermatitis 
due to his Gulf War service.  As a lay persons, however, they 
are not competent to establish a medical diagnosis or show a 
medical etiology merely by their own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2007).  Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. 
at 495.  Thus, the appellant's claim of service connection 
for a folliculitis, parapsoriasis, and foot eczema, for 
accrued purposes, is denied.  





ORDER

Service connection for PTSD, for purposes of accrued 
benefits, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

Service connection for a depressive disorder, for purposes of 
accrued benefits, is denied.

Service connection for right and left knee disorders, for 
purposes of accrued benefits, is denied.

Service connection for muscle pain, due to undiagnosed 
illness, for purposes of accrued benefits, is denied.

Service connection for headaches, due to undiagnosed illness, 
for purposes of accrued benefits, is denied.

Service connection for chronic fatigue due to undiagnosed 
illness for purposes of accrued benefits, is denied.

Service connection for a stomach disorder, due to undiagnosed 
illness, for purposes of accrued benefits, is denied.

Service connection for folliculitis, parapsoriasis, and foot 
eczema, claimed as skin rashes due to undiagnosed illness, 
for purposes of accrued benefits, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


